            Case 1:19-cv-10442-PBS Document 1 Filed 03/11/19 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

______________________________________________________
                                                      )
MICHAEL P. DONOVAN, as he is ADMINISTRATOR,           )
LOCAL 103, I.B.E.W. HEALTH BENEFIT PLAN;              )
ELECTRICAL WORKERS’ PENSION FUND, LOCAL 103,          )
I.B.E.W.; ELECTRICAL WORKERS’ DEFERRED INCOME         )
FUND, LOCAL 103, I.B.E.W.; JOINT APPRENTICESHIP       )
AND TRAINING FUND; and LAWRENCE J. BRADLEY,           )                     CIVIL ACTION
as he is EXECUTIVE SECRETARY-TREASURER,               )                     NO.
NATIONAL ELECTRICAL BENEFIT FUND,                     )
                    Plaintiffs,                       )
                                                      )
                    v.                                )
                                                      )
TLD ELECTRICAL CORP.,                                 )
                    Defendant,                        )
                                                      )
TRINITY BUILDING AND CONSTRUCTION                     )
MANAGEMENT CORP.; HERITAGE BUILDERS, INC.;            )
D.F. PRAY, INC.; and KBE BUILDING CONSTRUCTION,       )
                    Reach-and-Apply Defendants.       )
______________________________________________________)

                                   VERIFIED COMPLAINT

                                    NATURE OF ACTION

       1.      This is an action brought pursuant to §§502 and 515 of the Employee Retirement

Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §§1132(a)(3) and (d)(1) and

1145 and pursuant to §301 of the Labor Management Relations Act (“LMRA”), as amended, 29

U.S.C. §185, by employee benefit plans to enforce the obligation to pay fringe benefit

contributions and pay interest due to the plans under the terms of a collective bargaining

agreement and the plans.
             Case 1:19-cv-10442-PBS Document 1 Filed 03/11/19 Page 2 of 9



                                         JURISDICTION

        2.      The Court has exclusive jurisdiction of this action pursuant to §502(a), (e) and (f)

of ERISA, 29 U.S.C. §1132(a), (e) and (f), and concurrent jurisdiction pursuant to §301 of the

LMRA, as amended, 29 U.S.C. §185, without respect to the amount in controversy or the

citizenship of the parties.

                                                PARTIES

        3.      Plaintiff Michael P. Donovan is the Administrator of the Local 103, I.B.E.W.

Health Benefit Plan (“Health Plan”). The Health Plan is an “employee welfare benefit plan”

within the meaning of §3(1) of ERISA, 29 U.S.C. §1002(1). The Health Plan is administered at

256 Freeport Street, Boston, Massachusetts, within this judicial district.

        4.      Plaintiff Michael P. Donovan is also the Administrator of the Electrical Workers’

Pension Fund, Local 103, I.B.E.W. (“Pension Fund”). The Pension Fund is an “employee

pension benefit plan” within the meaning of §3(2)(A) of ERISA, 29 U.S.C. §1002(2)(A). The

Pension Fund is administered at 256 Freeport Street, Boston, Massachusetts, within this judicial

district.

        5.      Plaintiff Michael P. Donovan is also the Administrator of the Electrical Workers’

Deferred Income Fund, Local 103, I.B.E.W. (“Deferred Income Fund”). The Deferred Income

Fund is an “employee pension benefit plan” within the meaning of §3(2)(A) of ERISA, 29

U.S.C. §1002(2)(A). The Deferred Income Fund is administered at 256 Freeport Street, Boston,

Massachusetts, within this judicial district.

        6.      Plaintiff Michael P. Donovan is also the Administrator of the Joint Apprenticeship

and Training Fund (“JATC”). The JATC is an “employee welfare benefit plan” within the




                                                   2
            Case 1:19-cv-10442-PBS Document 1 Filed 03/11/19 Page 3 of 9



meaning of §3(1) of ERISA, 29 U.S.C. §1002(1). The JATC is administered at 256 Freeport

Street, Boston, Massachusetts, within this judicial district.

       7.      Plaintiff Lawrence J. Bradley is the Executive Secretary-Treasurer of the National

Electrical Benefit Fund (“National Fund”). The National Fund is an “employee pension benefit

plan” within the meaning of §3(2)(A) of ERISA, 29 U.S.C. §1002(2)(A). The National Fund is

administered at 2400 Research Boulevard, Suite #500, Rockville, Maryland.

       8.      The Health Plan, Pension Fund, Deferred Income Fund, JATC, and National Fund

are multi-employer plans within the meaning of §3(37)(A) of ERISA, 29 U.S.C. §1002(37)(A).

They are hereinafter collectively referred to as the “Funds.”

       9.      Defendant TLD Electrical Corp. (“TLD”), is a Massachusetts corporation with a

principal place of business at 19 Dapper Darby Drive, Stoneham, MA 02180. TLD is an

employer engaged in commerce within the meaning of §3(5) and (12) of ERISA, 29 U.S.C.

§1002(5) and (12) and within the meaning of §301 of the LMRA, 29 U.S.C. §185.

       10.     Reach-and-Apply Defendant Trinity Building and Construction Management

Corp. (“Trinity”) is a corporation organized under the laws of Massachusetts with a principle

place of business at 1 Jewel Drive, Suite 322, Wilmington, MA 01887 and a registered agent for

service of process, Matthew H. Kilty at the same address. On information and belief, Trinity was

the general contractor on a construction project at an Indochino store location at 79 Seaport Blvd,

Boston, MA 02210 and owes money to TLD for work on this project.

       11.     Reach-and-Apply Defendant Heritage Builders, Inc. (“Heritage”) is a corporation

organized under the laws of Massachusetts with a principle place of business at 51 Silva Ln.

Dracut, MA 01862 and a registered agent for service of process, Joseph Surianello, at the same




                                                  3
          Case 1:19-cv-10442-PBS Document 1 Filed 03/11/19 Page 4 of 9



address. On information and life, Heritage constructed a commercial garage on its own property

at 49-51 Silva Ln. and owes money to TLD for work on this project.

       12.     Reach-and-Apply Defendant D.F. Pray, Inc. (“D.F. Pray”) is a corporation

organized under the laws of Rhode Island with a principle place of business at 25 Anthony St.,

Seekonk, MA 02771. D.F. Pray is registered to do business in Massachusetts and its registered

agent for service of process is Corporation Service Company, 84 State St., Boston, MA 02109.

On information and belief, D.F. Pray was the general contractor on a construction project at a

PetCo Animal Supplies Inc. (“PetCo”) store location located at 343 Broadway St., Saugus, MA

01906 and owes money to TLD for work on this project.

       13.     Reach-and-Apply Defendant KBE Building Corp. (“KBE”) is a corporation

organized under the laws of Connecticut with a principle place of business at 76 Batterson Park

Rd., Farmington, CT 06032. KBE is registered to do business in Massachusetts and its

registered agent for service of process is Corporation Service Company, 84 State St., Boston,

MA 02109. On information and belief, KBE was the general contractor on a construction project

at an A.C. Moore (“A.C. Moore,” a subsidiary of Sbar Inc.) store location located at 630

Fellsway, Medford, MA 02155 and owes money to TLD for work on this project.

                                             FACTS

        14.    On or about September 11, 2017, TLD signed a Letter of Assent authorizing the

Boston Chapter, of the National Electrical Contractors Association (“NECA”) as its collective

bargaining representative for all matters contained in, or pertaining to, the then current and any

subsequent collective bargaining agreements between NECA and the International Brotherhood

of Electrical Workers Local 103 (“Union”). A copy of TLD’s Letter of Assent is attached

hereto as Exhibit A.




                                                4
         Case 1:19-cv-10442-PBS Document 1 Filed 03/11/19 Page 5 of 9



       15.    TLD has been a party to successive collective bargaining agreements, including

the agreement which is in effect from September 1, 2016, through August 31, 2019

(“Agreement”) a copy of which is attached hereto as Exhibit B.

       16.    The Agreement requires signatory employers such as TLD to make contributions

to the Funds for each hour worked by covered employees. The Agreement specifies the amount

to be contributed by an employer to each of the Funds for each hour worked. In addition to the

named plaintiff Funds, the Agreement specifies the amounts to be contributed to the Electrical

Industry Labor-Management Cooperation Trust Fund, the National Labor-Management

Cooperation Committee, the Administrative Maintenance Fund, and the National Electrical

Industry Fund. The Administrator is authorized to collect monies due to all the Funds.

       17.    The Agreement further specifies that these amounts are to be paid by the 15th day

of the subsequent month. The Agreements also specify that working dues are to be deducted

from the wages of each employee and forwarded to the Union. The Funds and the Union have a

separate agreement which allows the Funds to collect working dues on behalf of the Union.

       18.    Section 6.38(f) of the Agreement provides that a delinquent fee must be paid for

all payments made after the 15th day of the month the payment is due. The Trustees of the

Funds have determined that the delinquent fee to be charged on the late payment of

contributions be set at 1.5 percent per month.

       19.    Signatory employers such as TLD are obligated to submit remittance reports on a

monthly basis, in which they list the hours worked by their employees and calculate the amount

of benefit contributions and working dues owed for all work performed by their employees in

that month. Employers are also required to submit to periodic audits of their books and records

to verify the accuracy of their remittance reports.




                                                 5
         Case 1:19-cv-10442-PBS Document 1 Filed 03/11/19 Page 6 of 9



       20.    TLD has not paid any benefit contributions for work performed by its covered

employees from the month of September 2018 through the present.

       21.    For the months of September 2018 through the present, TLD owes approximately

$226,647.40 in unpaid benefit contributions and working dues deducted from employees' wages

but not forwarded to the Union.

       22.    TLD has not submitted a remittance report to the Funds for September 2018, or

the period December 2018 to present.

       23.    On November 27, 2018, Funds’ collection counsel sent a demand letter to TLD

advising TLD that it owed benefit contributions, working dues, interest, and legal fees and

costs. The letter demanded payment of the amounts owed. The letter was sent by certified

mail, return receipt requested. A copy of the demand letter together with the signed receipt

showing delivery is attached hereto as Exhibit C.

       24.    On information and belief, TLD has continued to perform covered work on at

least projects in Massachusetts in the period during and after September 2018, including:

              a. An Indochino retail store located at 79 Seaport Blvd, Boston, MA, with

                 Trinity as the general contractor.

              b. A commercial garage located at 49-51 Silva Ln., Dracut, MA, with Heritage

                 as the owner/construction manager.

              c. A Petco retail store located at 343 Broadway St., Saugus, MA, with D.F. Pray

                 as the general contractor.

              d. An A.C. Moore retail store located at 630 Fellsway, Medford, MA, with KBE

                 as the general contractor.




                                               6
           Case 1:19-cv-10442-PBS Document 1 Filed 03/11/19 Page 7 of 9



On information and belief, the owner and/or contractor at each of these four projects owes

money to TLD for work performed.

          25.   In sum, TLD owes a minimum of $226,647.40, plus additional unliquidated

amounts, statutory liquidated damages, interest, and legal fees and costs, which continue to

accrue.

          26.   A copy of this Complaint is being served upon the Secretary of Labor and the

Secretary of the Treasury by certified mail as required by §502(h) of ERISA, 29 U.S.C.

§1132(h).

                              COUNT I - VIOLATION OF ERISA

          27.   Plaintiffs incorporate by reference paragraphs 1 through 26 above.

          28.   Absent an order from this Court, TLD will continue to refuse and fail to pay the

contributions it owes to the Plaintiff Funds, along with the interest on late payments, and the

Funds and their participants will be irreparably damaged.

          29.   The failure of TLD to make payment of all contributions owed on behalf of all

covered employees violates §515 of ERISA, 29 U.S.C. §1145.

                            COUNT II - VIOLATION OF THE
                        COLLECTIVE BARGAINING AGREEMENT

          30.   Plaintiffs incorporate by reference paragraphs 1 through 29 above.

          31.   The Agreements are contracts within the meaning of §301 of the LMRA.

          32.   TLD’s failure to pay all contributions and interest owed on behalf of its covered

employees and to remit the working dues TLD already deducted out of its employees’ wages,

violates the terms of the Agreements.




                                                 7
            Case 1:19-cv-10442-PBS Document 1 Filed 03/11/19 Page 8 of 9



                                      RELIEF REQUESTED

       WHEREFORE, Plaintiffs request that this Court grant the following relief:

       a.      Enter a preliminary and permanent injunction enjoining TLD Electric Corp. from

refusing or failing to make payment of benefit contributions, interest, working dues, interest,

legal fees and costs and statutory liquidated damages owed to Plaintiff Funds;

       b.      Order the attachment of the machinery, inventory, vehicles, equipment, and

accounts receivable of TLD Electric Corp. up to the amount of $226,647.40;

       c.      Order TLD Electric Corp. to make available to the Plaintiff Funds or their duly

authorized representative all of its payroll records, including, but not limited to, file copies of

contribution reports, payroll tax returns, employees’ earning records and hours worked, weekly

payroll registers, certified payrolls, cash disbursement journals, accounts receivable, and a

complete listing of all job locations from September 1, 2018 until the date of the Court’s order

for the purpose of ascertaining the full amount of unpaid contributions for that period;

       d.      Enter judgment in favor of the Plaintiff Funds on Count I against TLD Electric

Corp. for all benefit contributions owed through the present, together with any additional

amounts determined by the Court to be owed the Funds or which may become due during the

pendency of this action, plus interest on the unpaid contributions, statutory liquidated damages,

and legal fees and costs, pursuant to 29 U.S.C. §1132(g)(2);

       e.      Enter judgment in favor of the Plaintiff Funds on Count II against TLD Electric

Corp. for all contributions and working dues owed through the present, plus interest and any

additional amounts determined by the Court to be owed the Funds or which may become due

during the pendency of this action; and




                                                   8
Case 1:19-cv-10442-PBS Document 1 Filed 03/11/19 Page 9 of 9
